Citation Nr: 1107756	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for flat 
feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include major depression with 
psychosis.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for tuberculosis.  

7.  Entitlement to service connection for insomnia.  

8.  Entitlement to special monthly pension.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1975.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2005 and July 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In September 2005, the RO determined that 
new and material evidence had not been submitted to reopen claims 
for service connection for "migraine headaches (claimed as 
tension headaches)," flat feet, and "major depression with 
psychosis," and denied claims for service connection for 
insomnia and hepatitis C.  In July 2007, the RO also determined 
that new and material evidence had not been submitted to reopen a 
claim for service connection for hypertension and denied claims 
for service connection for tuberculosis and for special monthly 
pension.  

A hearing was held on January 28, 2010, by means of video 
conferencing equipment with the appellant testifying from a 
prison in Kentucky, before the undersigned acting Veterans Law 
Judge (VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The Board also notes that the Veteran has raised a number of 
issues during the pendency of the appeal that are not currently 
before the Board for appellate review.  In this regard, he has 
raised the issues of entitlement to a restoration of competency; 
entitlement to a retroactive apportionment; entitlement to 
reimbursement of VA pension benefits and medical expenses; 
entitlement to a 25 percent "whistleblower fee"; entitlement to 
an increased rating for nonservice-connected flat feet (evaluated 
as 10 percent disabling for nonservice-connected pension 
purposes); and, entitlement to reimbursement of stolen VA pension 
funds.  See e.g., Veteran's letters received in May, July, and 
September of 2009; transcript of Veteran's January 2010 hearing.  
It appears that VA does not have jurisdiction over some of these 
issues and that the RO has previously discussed some of them with 
the Veteran.  See e.g., RO's January 2009 letter (denying his 
assertion that he was entitled to a "retroactive apportionment 
payment back to 1975").  Nevertheless, these matters are not 
currently before the Board.  Accordingly, they are referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

Initially, the Board notes that the Veteran has submitted 
additional medical evidence subsequent to the most recent 
supplemental statement of the case without a waiver of RO's 
initial consideration.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be referred to 
the agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  Therefore, the additional 
evidence must be referred to the RO for review and preparation of 
a SSOC, if a grant of the benefit sought is not made.

Moreover, it appears that there may be additional medical records 
that are not associated with the claims file.  In this regard, 
the Veteran testified at his January 2010 hearing that he had 
received treatment at a VA facility in Evansville, Indiana.  It 
does not appear that those treatment records are associated with 
the claims files or that an attempt has been made to obtain them.  
As such, there may be relevant VA records in existence that have 
not been associated with the claims files.  On remand, an attempt 
should be made to obtain all relevant treatment reports from VA 
health care facilities in Evansville, Indiana, that are not 
currently of record.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1), (2), (3) (2010); Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 
(1995).  

Similarly, the Veteran has stated that he received treatment from 
Dr. R.H.T (initials used to protect the Veteran's privacy) in 
September and November of 2009.  See Veteran's VA Form 21-4142, 
received in December 2009; VA Form 21-4138, dated in June 2010; 
see also transcript of January 2010 hearing.  There are reports 
dated in October 2008 and April 2009 from Dr. R.H.T; however, the 
record does not contain any treatment records dated thereafter.  
The Veteran also noted other medical facilities where he received 
treatment from 2007 to 2011 in his December 2009 VA Form 21-4142, 
yet the claims file does not contain any medical records dated 
after November 2010.  Therefore, the RO should attempt to obtain 
and associate with the claims file any and all treatment records 
pertaining to the claimed disorders.

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for insomnia and hepatitis C.  The Veteran's 
service treatment records do show that he was seen in June 1975 
with complaints of being nervous and lack of sleep.  Likewise, 
the Veteran has asserted that he was exposed to blood products 
during his period of service.  His service records do show that 
he served as a medical corpsman.  Moreover, the Veteran is 
competent to report his experience and symptoms in service. Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to 
factual matters of which he or had had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In addition, the Board notes that Veteran is competent to 
describe his current symptoms. See Charles v. Principi, 16 Vet. 
App. 370, 274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Indeed, the Veteran's post-service medical records 
do document him as having hepatitis C.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case. 
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for determining the 
nature and etiology of any insomnia and hepatitis C that may be 
present.

The Board does observe that the Veteran is currently 
incarcerated, and as such, scheduling him for an examination may 
be problematic.   However, the United States Court of Appeals for 
Veterans Claims (Court) has cautioned "those who adjudicate 
claims of incarcerated veteran to be certain that they tailor 
their assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and consideration 
given to their fellow veterans." Bolton v. Brown, 8 Vet. App. 
185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)).  In Bolton, the Court remanded a case where the RO 
claimed an inability to get a fee-basis physician to conduct an 
examination at a correctional facility.  In that case, further 
efforts were deemed necessary to attempt to examine the veteran. 
Id.

On remand, the RO should take reasonable steps to attempt to 
schedule the Veteran for an examination in connection with his 
claims for service connection for insomnia and hepatitis C.  The 
VA Adjudication Procedure Manual does contain a provision for 
scheduling examinations of incarcerated veterans.  In particular, 
the Manual acknowledges that some state laws restrict the 
movement of an access to prison inmates and that it may not be 
possible for an incarcerated veteran to be examined at a VA 
medical facility or for Veterans Health Administration (VHA) 
personnel to perform the examination at the prison.  The Manual 
states that, when an examination of an incarcerated veteran is 
required, the RO and/or local VHA Medical Examination Coordinator 
should confer with prison authorities to determine whether the 
Veteran should be escorted to a VA medical facility for 
examination by VHA personnel or examined at the prison by VHA 
personnel, prison medical providers at VA expense, or fee-basis 
providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his claimed disorders.  After 
acquiring this information and obtaining 
any necessary authorization, the RO should 
obtain and associate these records with the 
claims file.  

The RO should make a specific attempt to 
obtain and associate with the claims file 
all records from Dr. R.H.T., (identified in 
December 2009 VA Form 21-4142), which are 
not currently of record and which are dated 
after April 2009.  The RO should also 
request all treatment records from the 
other medical facilities identified in the 
December 2009 VA Form 21-4142, including 
the Eastern Kentucky Correctional Complex.

The RO should also attempt to obtain and 
associate with the claims file all VA 
medical records for the Veteran from VA 
facilities in Evansville, Indiana.

2.  The RO should make a reasonable attempt 
to afford the Veteran a VA examination to 
determine the nature and etiology of any 
insomnia that may be present.  To the 
extent possible, the RO and/or the local 
VHA Medical Examination Coordinator should 
confer with prison authorities to determine 
whether the Veteran should be escorted to a 
VA medical facility for examination by VHA 
personnel or examined at the prison by VHA 
personnel, prison medical providers at VA 
expense, or fee-basis providers contracted 
by VHA. See M21-1MR, Part III.iv.3.A.11.d. 
See also Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and assertions.  It 
should be noted that the Veteran did 
complain of nervousness and lack of sleep 
in June 1975.  

The examiner should then state whether it 
is at least as likely as not that the 
Veteran currently has insomnia that is 
related to his symptomatology in service 
or that is otherwise causally or 
etiologically related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The RO should make a reasonable attempt 
to afford the Veteran a VA examination to 
determine the nature and etiology of his 
hepatitis C.  To the extent possible, the 
RO and/or the local VHA Medical Examination 
Coordinator should confer with prison 
authorities to determine whether the 
Veteran should be escorted to a VA medical 
facility for examination by VHA personnel 
or examined at the prison by VHA personnel, 
prison medical providers at VA expense, or 
fee-basis providers contracted by VHA. See 
M21-1MR, Part III.iv.3.A.11.d. See also 
Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service personnel and treatment 
records as well as his post-service medical 
records and assertions. 

It should be noted that the Veteran has 
contended that he was exposed to blood 
products during his military service.  The 
RO has denied the claim because of his drug 
use. 

The examiner should indicate whether it is 
at least as likely as not that the Veteran 
currently has hepatitis C that is causally 
or etiologically related to his military 
service.  In so doing, the examiner is 
asked to provide a full discussion of all 
possible modes of transmission.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



